Citation Nr: 1026429	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-45 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to Indemnity and Dependency (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to March 
1970.  The Veteran died in May 2007.  The appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In May 2010, 
the Veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The appellant has argued that VA's failure to timely operate on 
the Veteran for a abdominal aortic aneurysm which was first 
diagnosed in November 2004 was negligent and caused the death of 
the Veteran in May 2007.  Title 38, United States Code, § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability or 
death by reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner as if 
such disability were service-connected.  Amendments to 38 
U.S.C.A. § 1151 made by Public Law 104-204 require a showing not 
only that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or training and 
rehabilitation, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
The surgical treatment must be either by a VA employee, who is 
subject to daily supervision by VA, or in a facility over which 
VA has direct jurisdiction.  38 U.S.C.A. §§ 1151(a)(1), 
1701(3)(A).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for 
claims received by VA on or after October 1, 1997, for additional 
disability or death due to hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy program, require actual causation not 
the result of continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must not 
have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2009).

At the time of a May 2010 video conference hearing conducted by 
the undersigned, the appellant testified that she had filed a 
separate suit under the Federal Tort Claims Act which also had as 
its genesis the claim that VA's failure to timely operate on the 
Veteran for an abdominal aortic aneurysm which was first 
diagnosed in November 2004 was negligent and caused the death of 
the Veteran in May 2007.  At the time of the 2010 hearing, the 
appellant submitted a statement from a private physician which 
reveals that the included opinion was based, in part, on review 
of ". . . selections from the deposition transcripts of [the 
Veteran's] VA health care providers."  No transcript from any VA 
health care provider has been associated with the claims file.  
Associated with the claims file are some documents which pertain 
to the appellant's Federal Tort Claims Act claim.  It is apparent 
to the Board that there are many more records outstanding which 
pertain to this claim.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received, or notification is provided that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The Board finds that copies of all records pertaining to such 
Federal tort claim should be obtained and associated with the 
claims folder, to include all VA and private medical records and 
opinions not otherwise protected from disclosure by applicable 
law.  Appropriate efforts should be take to obtain the Veteran's 
final hospital records from the Cleveland Clinic.

VA has not obtained a medical opinion regarding the issue on 
appeal.  The Board notes that the appellant has submitted an 
opinion dated in March 2010 from a private physician but the 
opinion is apparently based, in part, on evidence that is not 
before the Board at the present time, i.e. the depositions of the 
Veteran's VA health care providers.  The Board finds that, after 
obtaining the Federal Tort Claim records to the extent possible, 
a VA opinion should be obtained as to whether it is as likely as 
not that the Veteran's death in May 2007 was the result of 
negligence or some other fault on the part of VA in failing to 
timely operate on an abdominal aortic aneurysm.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records pertaining 
to the appellant's Federal Tort Claim 
pertaining to the Veteran's death, to include 
all VA and private medical records and 
opinions not otherwise protected from 
disclosure by applicable law.  In requesting 
these records, the AMC/RO should follow the 
procedures prescribed in 38 C.F.R. § 3.159.  
All records and/or responses received should 
be associated with the claims folder.  

2.  Appropriate action should be taken to 
obtain any records related to the Veteran's 
final hospital treatment at the Cleveland 
Clinic.  All efforts to obtain such records 
should be associated with the record.

3.  After completing the development 
requested, arrange to have the claims file 
examined by an appropriate medical specialist 
to determine if it is as likely as not (a 50 
percent or greater probability) that the 
Veteran's death from an abdominal aortic 
aneurism in May 2007 was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment or similar instance 
of fault on the part of VA in rendering 
treatment to the Veteran in connection with 
the abdominal aortic aneurism.  In addressing 
this question, the examiner should opine 
whether VA failed to exercise the degree of 
care that would be expected of reasonable 
health care providers in rendering the 
treatment.  In determining events not 
reasonably foreseeable, the examiner should 
discuss whether or not the Veteran's death in 
May 2007 was considered by a reasonable 
healthcare provider to be an ordinary risk of 
the care rendered by VA.  If such risk was 
known, the examiner should discuss whether it 
is the type of risk that a reasonable health 
care provider would have disclosed to the 
Veteran.  A complete rationale should be 
provided for each opinion.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so state.  
The claims file must be made available to, 
and pertinent documents therein reviewed by, 
the examiner for the Veteran's pertinent 
medical and other history.  The report 
provided should indicate that a review of the 
claims file was conducted.  

4.  After completion of the above and any 
additional development of the evidence that 
the AMC/RO may deem necessary, readjudicate 
the claim.  If the decision remains adverse 
to the appellant, provide her and her 
representative with a supplemental statement 
of the case and the appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review, as appropriate.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


